Citation Nr: 0918101	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a bilateral foot 
condition.

2.  Entitlement to service connection for bilateral foot 
condition, pes cavus status post osteotomies, with pes 
planus, plantar callosities, and hypertrophic joint changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for bilateral foot condition, 
pes cavus status post osteotomies with pes planus, plantar 
callosities, and hypertrophic joint changes.  The RO found 
that the Veteran had submitted new and material evidence to 
reopen the claim but denied the claim on the merits.  
Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim of service connection for the bilateral 
foot condition.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The issue of service connection for bilateral foot condition, 
pes cavus status post osteotomies, with pes planus, plantar 
callosities, and hypertrophic joint changes is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for bilateral foot condition, pes cavus status 
post osteotomies, with pes planus, and plantar callosities in 
June 1970.  The Veteran did not appeal this decision and it 
became final.

2.  Evidence received since the last final June 1970 rating 
decision is not cumulative and raises a reasonable 
possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence has been received since the June 
1970 RO decision and the claim of entitlement to service 
connection for bilateral foot condition, pes cavus status 
post osteotomies, with pes planus, plantar callosities, and 
hypertrophic joint changes is reopened. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied entitlement to service connection 
for bilateral foot condition, pes cavus status post 
osteotomies, with pes planus, and plantar callosities in June 
1970 on the basis that the Veteran's congenital pes cavus and 
plantar callosities pre-existed service and were not 
aggravated therein.  The RO also determined that the 
bilateral pes planus was a constitutional or congenital 
deformity and not a disability under VA law.  The Veteran was 
notified of this decision but did not file an appeal.  Thus, 
the June 1970 decision became final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.160(d) (2008).

The Veteran filed a claim to reopen entitlement to service 
connection for the bilateral foot condition in July 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered since the last final RO decision in 
June 1970 includes VA and private outpatient treatment 
records dated from 2004 to 2005 showing the Veteran had 
deformed feet with post-traumatic changes and complained of 
foot pain.  The Veteran reported on a July 2004 VA treatment 
record that he had high arches prior to service but then 
developed flat feet in service.  The report noted that he had 
flat foot on the left side.  

This evidence is new and material as it was not of record at 
the time of the last rating decision and it relates to a 
material element of the claim, specifically whether the 
Veteran's pre-existing bilateral pes cavus was aggravated in 
service.  As noted, in determine whether evidence is new and 
material, the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, the information submitted since the last final 
rating decision constitutes new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a); and reopening the claim 
is warranted. 38 U.S.C.A. § 5108.

The Veteran's claim to reopen entitlement to service 
connection for the bilateral foot condition based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for bilateral foot condition and to 
this extent only, the claim is granted.




REMAND

The Veteran's June 1967 pre-induction examination report 
shows the Veteran had pes planus in both feet and a history 
of dorsal osteotomy performed on both feet with questionable 
tendon transplant.  On physical examination, he had a 
surgical scar below the ankles and across the tops of both 
feet.  In August 1967, the same month as the Veteran's entry 
into service, the Veteran complained on a clinical record 
that he was having pain under the metatarsal heads and 
plantar surfaces of the heels.  He was ordered special boots 
that were wide and allowed to wear civilian boots until the 
special order was complete.  A September 1967 physical 
profile record shows the Veteran had calluses on both feet 
and was given assignment restrictions of no crawling, 
stooping, running, jumping, prolonged standing, or marching 
for two weeks.  If boots became available to him, he could 
march.

An April 1969 x-ray examination of both feet showed large 
metallic staples in the tarsal regions and along the lateral 
inferior aspects over the region of the calcaneous, which 
could be more definitely localized on a lateral projection of 
the ankle.  Also noted was some calcification in the lateral 
tarsal aspect on the left, as well as bilateral hypertrophic 
degenerative changes.  Hammer toes deformities also were 
apparent.  

A July 1969 orthopedic clinical record shows the Veteran 
requested an extension of leave so that he could consult with 
the private surgeon who performed his operation on his 
painful cavus feet.  

A July 1969 letter from the Veteran's private physician notes 
that they had previously done a Dwyer and dorsal wedge 
osteotomy for cavus feet.  He did quite well from a 
functional standpoint and only recently developed symptoms of 
discomfort in his feet.  The physician stated that if 
anything was to be done, it would consist of a simple heel 
cord lengthening and possible removal of staple.  He also 
would prescribe metatarsal arch supports but the Veteran 
certainly would never have completely normal feet.

A later service treatment record shows that the Veteran's 
private doctor stated that he would never have completely 
normal feet and it was determined that Medical Board and 
Physical Evaluation Board proceedings were in order.  For 
military history it was noted that following basic training 
he was deployed to Germany and served as a missile specialist 
and supply specialist.  The report also noted that at age 14, 
the Veteran underwent bilateral Dwyer calcaneal osteotomies 
and dorsal wedge osteotomies for pes cavus of many years.  
For his present condition, the Veteran was ambulatory and 
working as a ward runner.  He could walk approximately 10 
blocks without severe pain.  He wore loafers by choice 
because military shoes and combat boots caused pain to his 
feet.  On physical evaluation, he had slight heel cord 
tightness but was able to actively dorsiflex 5 degrees past a 
right angle and passively dorsiflex approximately 10 degrees 
above a right angle.  An October 1969 Medical Board 
Proceedings record shows a diagnosis of ankylosis, fibrous, 
extra-articular, mild, both ankles, manifested by inability 
to dorsiflex passively more than 10 degrees beyond a neutral 
position, secondary to pes cavus, bilateral, idiopathic, and 
status following operation, bilateral Dwyer calcaneal and 
dorsal wedge osteotomies performed in 1962.  It was 
determined that the pes cavus, bilateral idiopathic, status 
postoperative bilateral Dwyer calcaneal and dorsal wedge 
osteotomies, both feet, ankylosis, fibrous, extra-articular, 
mild, both ankles, and callosities, plantar bilateral, 
painful, did not occur in the line of duty, existed prior to 
service, and were not aggravated by service.  The Veteran was 
deemed unfit for retention.  He was discharged in December 
1969.

A May 1970 VA examination report shows pes cavus, congenital, 
bilateral, modified by Dwyer osteotomy-fusion of feet, 
residuals; congenital splay foot with metatarsalgia and mild 
hallux valgus; pes planus with mild heel cord contracture, 
secondary to pes cavus; and plantar callosities, bilateral, 
mild, secondary to congenital splay foot.

VA and private treatment records dated from 2004 to 2005 
showed continued findings of old posttraumatic changes in the 
feet with deformities.

The record contains some medical evidence that suggests that 
the Veteran's pre-existing bilateral foot condition was 
aggravated by his two years of service.  The Veteran's 
private physician stated in July 1969 that the Veteran had 
done quite well after his surgery in 1962 and only recently 
had developed symptoms of discomfort in his feet.  The 1967 
pre-induction examination report only noted a history of 
dorsal osteotomy and surgical scars; but by the time the 
Veteran was discharged in 1969, he had ankylosis in both 
ankles due to the pes cavus.  Also, the May 1970 VA 
examination report showed the Veteran had an additional 
diagnosis of pes planus with mild heel cord contracture, 
secondary to pes cavus.

The Veteran has never been afforded a medical examination to 
determine whether his pre-existing bilateral foot condition 
was aggravated in service beyond the natural progress of the 
disease.  Such a determination is necessary before this claim 
can be decided.

The record also shows the Veteran is receiving disability 
benefits from the Social Security Administration (SSA) for a 
primary diagnosis of open wound of lower limb (soft tissue 
injury) and secondary diagnosis of osteoarthrosis and allied 
disorders.  It is not clear whether the secondary diagnosis 
refers to the bilateral foot condition.  These decisional 
documents and records need to be obtained, as they have 
potential relevance to the Veteran's service connection claim 
for bilateral foot condition, pes cavus status post 
osteotomies, with pes planus, plantar callosities, and 
hypertrophic joint changes.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records for 
the December 2005 decision granting 
disability benefits for a primary 
diagnosis of open wound of lower limb and 
secondary diagnosis of osteoarthrosis and 
allied disorders.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the pre-existing bilateral pes 
cavus deformity increased in severity in 
service beyond the natural progress of the 
disease.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


